



COURT OF APPEAL FOR ONTARIO

CITATION: RJM56 Investments Inc. v. Kurnik, 2016 ONCA 821

DATE: 20161104

DOCKET: C61469

Cronk, Rouleau and Huscroft JJ.A.

BETWEEN

RJM56 Investments Inc.

Applicant
(Appellant)

and

Kevin Kurnik and Canada Revenue Agency

Respondents
(Respondents in Appeal)

Application under Rule 14.05(3)(d) and (g) of the
Rules of
    Civil Procedure

AND BETWEEN

DOCKET: C61468

Kevin Kurnik
and the
    Kurnik Family Trust

Plaintiffs
(
Respondent
)

and

Martin McCarthy, the McCarthy Family Trust,
RJM56 Investments Inc.
(formerly R.J. McCarthy Limited)
, RJM56 Holdings Inc. (formerly R.J.
    McCarthy Holdings Inc.), 1434669 Ontario Inc. and 214CO Investments Inc.
    (formerly 2140831 Ontario Inc.)

Defendants
(
Appellant
)

Melvyn L. Solmon and David M. Sherman, for the appellant

Michael R. Kestenberg, for the respondent

Andrew Kinoshita and P. Tamara Sugunasiri, for Canada
    Revenue Agency

Heard: September 21, 2016

On appeal from the judgment of Justice Suhail A.Q. Akhtar
    of the Superior Court of Justice, dated November 10, 2015.

Rouleau J.A.:

[1]

The appellant appeals a judgment dismissing its application against the
    respondent and granting, in part, the respondents summary judgment motion. At
    issue in this appeal is the application judges interpretation of minutes of
    settlement (the minutes) entered into between the parties.

A.

Background

[2]

On June 1, 2015, two actions were settled involving the appellant and
    the respondent Kevin Kurnik, its employee. The minutes provided that the
    appellant would pay the respondent $1,500,000 in full settlement of all claims.
    The relevant portions of the handwritten minutes are as follows:

1. The defendants in the Kurnik action #CV-11-427649 agree to
    jointly and severally pay Kevin Kurnik (KK):

a) $250,000 towards KKs costs of the actions;

b) $1,250,000 less withholding taxes payable to CRA

in the following payments:

i. $250,000 for costs inclusive of HST on July 4, 2015 (with
    no deductions) payable to Kestenberg Siegal Lipkus In Trust;

ii. $250,000 toward the settlement on July 4, 2015 payable to
    Kevin Kurnik;

iii. $1,000,000 towards the settlement on February 14, 2016
    payable to KK; each of the payments in (ii) and (iii) above represent a bonus
    due to KK resulting from his employment with RJM56 Investments Inc. and are
    subject to withholding tax by said co.



4. The obligors shall provide proof that all withholdings have
    been made in the event KK shall request same @ reasonable intervals.

[3]

Prior to making the payments required by the minutes, the appellant
    obtained accounting advice as to the appropriate withholding and remittances to
    be made to the Canada Revenue Agency (CRA).

[4]

Based on this advice, the appellant concluded that its obligation under
    the
Income Tax Act
, R.S.C., 1985, c. 1 (5th Supp.) (ITA) was to
    withhold and remit to CRA on account of the full $1,500,000 settlement amount.
    As a result, to comply with both its ITA obligations and the terms of the
    minutes requiring that the first $250,000 payment be paid with no deductions
    to Kestenberg Siegal Lipkus LLP (the respondents solicitors) in trust, the
    appellant determined that the withholding and remittance that should otherwise have
    been applied to the payment to the respondents solicitors in trust would be
    made instead against the other $250,000 payment due to be made to the
    respondent that same day.

[5]

Prior to making the July 4 payments, the appellant informed the
    respondent of its intention. When the respondent objected to the proposed withholding,
    the appellant urged the respondent to obtain a legal opinion that withholding
    was not required and to provide both that opinion and an indemnity bond to the
    appellant, to be applied in the event that CRA determined otherwise.
    Alternatively, the respondent could complete and submit Form T1213 to seek CRA approval
    of a reduction of the amount withheld. The respondent declined to take either
    course of action and insisted that no withholding and remittance should be made.

[6]

The appellant proceeded to make the first payment of $250,000 to the
    respondents solicitors in trust without deductions. It then made a compensating
    withholding and remittance to CRA against the other July 4 payment of $250,000
    made directly to the respondent. The total withholding and remittance was therefore
    roughly twice as large as would otherwise have applied to the latter payment.
    The resulting net amount delivered directly to the respondent on account of the
    July 4 payments, after withholding, was only $960.49.

[7]

In light of the parties disagreement over the interpretation of the
    minutes, the appellant brought an application to the Superior Court of Justice,
    asking the court to determine the rights of the parties under the minutes and seeking
    a declaration that the amounts paid and withheld were in accordance with the
    minutes. The respondent, for his part, brought a separate motion for summary
    judgment asking that the minutes be enforced. He submitted that the portion of
    the settlement paid to his solicitors in trust was compensation for legal
    costs, not employment income, and that deductions had, in effect, been
    improperly made on account of that payment.

[8]

The application judge determined that, properly interpreted, the minutes
    did not entitle the appellant to withhold and remit to CRA any funds from or on
    account of the $250,000 payment to the respondents solicitors in trust. As a consequence,
    he ordered the appellant to pay to the respondent the amount improperly
    deducted. The precise amount was not stipulated in the reasons or in the order
    but I understand it to be just under $125,000.

[9]

The application judge also rejected the appellants submission that, for
    ITA purposes, the $250,000 payment to the respondents solicitors in trust was a
    benefit to the respondent and that the ITA therefore required the employer to withhold
    and remit taxes on account of that payment. The application judge relied on the
    case of
Scharf v. Freure Homes Limited et al.
(1994), 95 D.T.C. 5074 (Ont.
    C.J.) for the proposition that where a payment for costs is made directly to a
    partys lawyers, the ITA does not require the withholding and remitting of
    taxes from that payment. The application judge concluded, therefore, that
    because the minutes provided for the payment to be made directly to the
    respondents solicitors, the ITA did not require withholding and remittance of
    taxes and, contrary to the appellants submission, did not override the intent
    of the parties that there be no withholding and remitting of taxes.

[10]

Despite
    having found the appellant in breach of the minutes, the application judge declined
    the respondents additional request that the penalty provision in the minutes
    be applied. That provision required payment to the respondent of an additional
    $250,000 in the event that there was a default in payment. The application
    judge noted that the withholding and remittance was made on the recommendation
    of the appellants tax advisor. In the application judges view, despite his
    finding that this advice was misplaced in the context of the agreement made by
    the parties, the penalty provision was not triggered. He determined that the clause
    was intended to apply to a situation of deliberate default rather than, as was
    the case here, an erroneous deduction made on the advice of a tax professional.

[11]

Accordingly,
    the application judge dismissed the appellants application and granted the
    respondents motion, in part.

B.

PositionS of the Parties

[12]

On
    appeal, the appellant maintains that the application judge committed the
    following errors:

1.

He erred in his interpretation of the minutes and in concluding that the
    intent of the parties was that there would be no withholding and remitting of
    taxes with respect to the payment to the respondents solicitors in trust;

2.

He disregarded the fact that the payment was not made directly to the respondents
    solicitors but rather was made to the firm in trust; and

3.

He misinterpreted the decision in
Scharf
and erred in applying
    it to support his conclusion that the ITA did not require withholding and
    remitting on account of the payment to the respondents solicitors.

[13]

For
    his part, the respondent argues that the motion judge did not err. He maintains
    that the minutes clearly provide that:

1.

The first $250,000
    payment was towards [the respondents] costs of the action;

2.

Further, the $250,000 payment to his solicitors in trust was to be made
    with no deductions; and

3.

Where withholding and remittance was to apply to a payment, it was
    clearly specified in the minutes.

[14]

In
    the respondents submission, the only reasonable interpretation of the minutes in
    light of those provisions is that the parties had agreed that there would be no
    withholding and remitting of taxes with respect to the $250,000 payment at
    issue in the appeal.

C.

Discussion

(1)

Are the minutes ambiguous?

[15]

Although
    there is no express finding to that effect, it is apparent that the application
    judge concluded that the minutes were unambiguous. He was of the view that the
    minutes provide a clear understanding of the true intention of the parties
    and that the parties intended that there would be no withholding and remitting of
    taxes on account of the $250,000 payment to the respondents solicitors in
    trust. In my view, he erred in so concluding.

[16]

First,
    the application judge failed to consider and address the fact that, in the
    clause at issue, the parties used the words with no deductions. The word
    deductions does not appear anywhere else in the minutes. Rather, in the
    balance of the minutes, when the parties sought to refer to the withholding and
    remittance of taxes, they did so by specifically using the word withholding.
    The various expressions used in the minutes are withholding taxes payable to
    CRA, withholding tax and all withholdings.

[17]

Using
    different words in different provisions of an agreement can, as the respondent
    argues, be meaningless or merely a drafting oversight. Alternatively, as the
    appellant submits, it could reflect a conscious and meaningful choice.

[18]

If
    the provision is read as the appellant suggests, the use of the phrase no
    deductions rather than no withholding should be taken to mean that the
    amount to be paid to the respondents solicitors would be paid without any
    reduction. On this interpretation, withholding and remittance of taxes required
    on account of this payment could still be made, provided that they were made only
    against the other $250,000 payment scheduled for that day. This is precisely
    what the appellant did. By the same token, as suggested by the respondent, the
    parties could have used deductions and withholdings interchangeably,
    intending that no reduction whatsoever should be made to or on account of the
    payment to the respondents solicitors.

[19]

That
    both interpretations are possible and reasonable creates an ambiguity.

[20]

Second,
    the minutes did not, as the application judge stated, make clear that the
    funds were earmarked for [the respondents] lawyers and the cheque did not
    specifically [name] Kestenberg Siegal Lipkus as the recipients. It appears
    that the application judge viewed a payment made to lawyers in trust no
    differently than a payment made directly to a law firm. Although the minutes
    state that the payment to the respondents solicitors in trust was to be made
    for costs, this does not mean that any portion of that payment will be paid
    out to the law firm in payment of the respondents legal costs. In fact,
    nothing in the record indicates to whom these trust funds were ultimately paid.

[21]

Nor
    does the application judge appear to have considered or given effect to the
    provision of the minutes that directs the appellant to:

pay to Kevin Kurnik (KK):

a) $250,000 towards KKs costs of the actions;

b) $1,250,000 less withholding taxes payable to CRA

This provision directs that the entire $1,500,000 of
    the settlement funds be paid to the respondent, suggesting that the full amount
    is a benefit to him. It is only a later sub-clause that directs that, of the
    payments to the respondent, $250,000 be paid to the respondents solicitors in
    trust with no deductions.

[22]

In
    my view, had the application judge considered the complete text of the minutes,
    he ought to have concluded that the provision at issue in the minutes is
    ambiguous. It can be reasonably interpreted either as the respondent or as the
    appellant argues.

(2)

Does the ITA have any application?

[23]

The
    application judge also erred in his interpretation and reliance on the
Scharf
decision to support his conclusion that the ITA had no application. In
Scharf
,
    the court concluded that the employer had acted properly in withholding and remitting
    taxes to CRA with respect to all of the funds paid to the employee in
    settlement of her wrongful dismissal claim, including the amount payable to the
    employee for costs. It was only in
obiter
that the court went on to
    express the view that perhaps the need to withhold and remit taxes in respect
    of the costs component of an award for wrongful dismissal might have been
    avoided in that case if the money in payment of costs had been paid directly
    to the law firm.

[24]

The
Scharf
case has no relevance to the issues in the present case. The
    statement relied on by the application judge was made in
obiter
and it
    was expressed as a possibility, not an opinion. Further, the statement in
Scharf
related to a payment made directly to the law firm and not, as we have here, a
    payment made pursuant to minutes stating that it was a payment to the party for
    costs and where the cheque was made out to that partys solicitors in trust.

(3)

Was the withholding and remittance a breach of the minutes?

[25]

In
    my view, whether the minutes allowed or prevented the appellant from
    withholding and remitting taxes on account of the $250,000 payment to the
    respondents solicitors need not be decided to resolve this appeal. As I will
    explain, this is because in any event the respondent has suffered no loss.

[26]

I
    have concluded that the parties competing interpretations of the contested
    provision in the minutes are both reasonable and that the appellant acted
    reasonably in light of the ambiguous nature of the provision in question. The
    fact that the provision is ambiguous simply provides further support for the
    application judges own finding that, because the withholding and remittance to
    CRA was done on the advice of the appellants tax advisor, the appellant acted
    in good faith and the penalty provision in the minutes was not triggered.

[27]

Even
    assuming, without deciding, that the withholding and remittance was made in
    error, however, the respondent has suffered no loss. This is because the payment
    made to CRA on behalf of the respondent stands to his credit, as a matter of
    law.

[28]

Section
    153(1) of the ITA requires the withholding and remittance of taxes on account
    of, among other things, salary, wages or other remuneration. Section 153(3) provides
    that:

(3) When an amount has been deducted or withheld
    under subsection (1), it shall, for all the purposes of this Act, be deemed to
    have been received at that time by the person to whom the remuneration,
    benefit, payment, fees, commissions or other amounts were paid.

[29]

The
    payment made by the appellant to CRA constitutes, in effect, a payment to the credit
    of the respondent. If the respondents reading of the minutes is accepted, the payment
    was made but not in the manner stipulated in the minutes. The respondent, an
    accountant, has nevertheless confirmed in his affidavit his understanding that
    his legal costs are indeed tax deductible. Therefore, upon filing his tax
    return (after deducting any legal costs not yet claimed), the funds paid to CRA
    will either be reimbursed to the respondent or used to reduce taxes the
    respondent is otherwise obligated to pay to CRA.

[30]

Given
    the above, the error in making excessive withholding and remittance, if in fact
    it was an error, would at most have had a negligible impact on the respondent. The
    loss, if any, would be the respondents inability to use the funds pending any
    reimbursement by CRA. By now, CRA has either reimbursed the respondent for the
    amount remitted or has applied the amount to reduce taxes otherwise payable by
    him. The respondents claim was not for the temporary loss of use of the funds and
    nothing in the record allows this court to assess whether the respondent has in
    fact suffered any loss on account of the payment to the respondent having been,
    in effect, routed through the CRA.

D.

Disposition

[31]

For
    these reasons, I would allow the appeal, set aside the order below and
    substitute in its stead an order dismissing the respondents motion for summary
    judgment.

[32]

The
    appellant seeks confirmation from the court that the withholding and remittance
    of taxes it effected were required by the ITA. In my view, such a determination
    is best made in the context of tax proceedings. Further, in light of the
    disposition of the appeal that I propose, the application for determination of
    rights and for an order declaring that the amounts paid and withheld are in
    accordance with the minutes is moot. As a result, I would also dismiss the
    appellants application.

[33]

With
    respect to costs, the appellant is entitled to its costs of the appeal. I would
    fix those costs at $15,000, inclusive of disbursements and applicable taxes.
    Should the parties be unable to agree on the appropriate cost order in the
    court below, I would ask the appellant to provide brief submissions not to
    exceed three pages within 14 days of the issuance of these reasons and the
    respondent to provide brief submissions not to exceed three pages within ten
    days thereafter.

Released: E.A.C. November 4, 2016

Paul Rouleau J.A.

I agree E.A. Cronk
    J.A.

I agree Grant Huscroft
    J.A.


